
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 52 
        [EPA-R01-0AR-2007-1176; A-1-FRL-8546-8] 
        Approval and Promulgation of Air Quality Implementation Plans; Rhode Island; Diesel Engine Anti-Idling Regulation 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          The EPA is proposing to approve a State Implementation Plan (SIP) revision submitted on November 29, 2007 by the State of Rhode Island. This SIP revision includes a regulation that prohibits the unnecessary idling of diesel engines and vehicles in Rhode Island. The regulation sets limits for the amount of time and under what conditions diesel engines may idle. EPA is proposing that the standards and requirements set by the rule will strengthen the Rhode Island SIP. The intended effect of this action is to propose approval of this rule into the Rhode Island SIP. EPA is proposing approval of this rule pursuant to the Clean Air Act. 
        
        
          DATES:
          Written comments must be received on or before April 28, 2008. 
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R01-0AR-2007-1176 by one of the following methods: 
          1. www.regulations.gov: Follow the on-line instructions for submitting comments. 
          2. E-mail:
            arnold.anne@epa.gov. 
          3. Fax: (617) 918-0047. 
          4. Mail: “EPA-R01-0AR-2007-1176”, Anne Arnold, U.S. Environmental Protection Agency, EPA New England Regional Office, One Congress Street, Suite 1100 (mail code CAQ), Boston, MA 02114-2023, or 
          5. Hand Delivery or Courier. Deliver your comments to: Anne Arnold, Manager, Air Quality Planning Unit, Office of Ecosystem Protection, U.S. Environmental Protection Agency, EPA New England Regional Office, One Congress Street, 11th floor, (CAQ), Boston, MA 02114-2023. Such deliveries are only accepted during the Regional Office's normal hours of operation. The Regional Office's official hours of business are Monday through Friday, 8:30 to 4:30, excluding legal holidays. 

          Please see the direct final rule which is located in the Rules Section of this Federal Register for detailed instructions on how to submit comments. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Robert C. Judge, Office of Ecosystem Protection, EPA New England, One Congress Street, Suite 1100 (CAQ), Boston, MA 02114-2023; 617-918-1045 (phone); 617-918-0045 (fax); e-mail at judge.robert@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Final Rules Section of this Federal Register, EPA is approving the State's SIP submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. 

        For additional information, see the direct final rule which is located in the Rules Section of this Federal Register. 
        
          Dated: March 14, 2008. 
          Robert W. Varney, 
          Regional Administrator, EPA New England.
        
      
       [FR Doc. E8-6188 Filed 3-26-08; 8:45 am]
      BILLING CODE 6560-50-P
    
  